Order entered December 31, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-21-01014-CV

                   IN RE ROBERT B. READ, JR., Relator

          Original Proceeding from the 366th Judicial District Court
                            Collin County, Texas
                     Trial Court Cause No. 366-81170-06

                                      ORDER
              Before Justices Osborne, Pedersen, III, and Goldstein

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We DENY AS MOOT his motion seeking leave to file his

petition for writ of mandamus.




                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE